This is a purported appeal under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of relief by a single justice of this court under G. L. c. 211, § 3 (1994 ed.). The plaintiff filed in the Superior Court an “Action in the Nature of Certiorari” and, thereafter, a number of other motions. He now requests that the full court allow his motion for partial summary judgment. He has not demonstrated, as required by rule 2:21 (2), that review on appeal of a ruling in the trial court will not adequately protect his interests.

Judgment affirmed.